Citation Nr: 1453677	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-31 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and J. S.


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1987 to December 1990, and service in the Ohio Army National Guard from December 1990 to May 1996, with periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A review of the Veterans Benefits Management System paperless claims processing system reveals additional VA treatment records from October 2011 through July 2013.  In the July 2013 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The Veteran testified at a hearing in July 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The issue of entitlement to an initial disability rating in excess of 20 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a right knee disability is related to an injury during active duty in the Army and was aggravated by another injury during a subsequent period of ACDUTRA. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's VA treatment records show that he has a current diagnosis of right knee tendonitis.  His service treatment records (STRs) show that in May 1988, while on active duty in the Army, he fell from a truck and injured his right knee.  Tendonitis was diagnosed and he was placed on a temporary T3 profile for his lower extremities, indicating the existence of a physical condition that will result in progressively more severe restrictions on the assignments that service member may be assigned.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  The Veteran's October 1990 examination for separation from the Army noted that he had right knee pain and swelling, and that he was on a T3 profile for his lower extremities.  In his report of medical history, the Veteran stated that his right knee had hurt for "over a year," and that he was "...on profile for about a year because of my knee."  This indicates the presence of chronic symptoms.  Further, in a July 1993 STR, it was noted that the Veteran re-injured his right knee while on ACDUTRA with the Ohio Army National Guard.  His line of duty determination noted that the Veteran reported first hurting his knee on active duty in 1988.  In July 1993, the treating physician noted that this injury was an "exacerbation of [a] previous knee injury."  There is no evidence of a right knee injury aside from the in-service incident, detailed above.  The Board finds that the Veteran's current right knee disability is attributable to an injury in service.  Service connection is warranted. 38 U.S.C.A. § 5107.

ORDER

Service connection for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

At his July 2014 hearing, the Veteran asserted that the May 2013 VA examination did not accurately capture the current severity of his low back disability because the examiner did not sufficiently address his assertions that he had nerve damage.  Further, his friend J. S. testified that the Veteran often fell in the shower, that he had to assist the Veteran in leaving the shower and going to bed, and that he sometimes had to help the Veteran use a bed urinal.  A new examination is needed to sufficiently address the Veteran and J. S.'s competent, credible description of his observable symptoms.   See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's low back disability (both orthopedic and neurological), and its impact on his employability and daily activities.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  A March 2011 MRI report from Tri-County Medical Imaging indicating a history of lumbar radiculopathy and an impression of multilevel spondylosis and facet arthropathy without significant spinal stenosis but with multilevel neural foraminal stenosis.  

ii.  The report of the Veteran's May 2013 VA examination.
	
iii.  The transcript of his July 2014 hearing where the Veteran described his current symptoms and J. S. described how he must assist the Veteran when he falls in the shower one to two times per month and needs to stay in bed.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

c.  Taking into account the evidence in the claims file, the Veteran's lay statements, and the hearing testimony, the examiner must determine the current severity of the Veteran's low back disability, and its impact on his employability and daily activities.  

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


